Case 0:19-cv-60094-CMA Document 1 Entered on FLSD Docket 01/10/2019 Page 1 of 11



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                              Case No.
  MELANIE VARNER,

         Plaintiff,
  vs.

  PLAYA MANAGEMENT USA, LLC, a Delaware
  limited liability company; RESORT ROOM SALES,
  LLC, a Delaware Limited Liability Company; PLAYA
  RESORTS MANAGEMENT, LLC, a Delaware
  limited liability company; PLAYA HOTELS &
  RESORTS N.V., a foreign corporation; HYATT
  HOTELS CORPORATION; a Delaware corporation;
  HYATT FRANCHISING LATIN AMERICA, LLC, a
  Delaware limited liability company; HYATT
  INTERNATIONAL CORPORATION, a Delaware
  corporation, PLAYA HALL JAMAICAN RESORT
  LIMITED, a Jamaican company;

         Defendants.
                                  /
                                            COMPLAINT
                                           (NEGLIGENCE)

         The plaintiff, Melanie Varner, sues defendants, and pursuant to Rule 15(a)(2), F.R.C.P.,

  hereby files her Complaint and states:

  Jurisdiction and Venue

         1.      This is a 28 USC §1332(a) diversity cause of action for an amount in controversy

  and damages, which exceeds seventy-five thousand dollars ($75,000.00), stemming from a

  personal injury at the Hyatt Ziva Rose Hall Resort in Jamaica, and complete diversity exists

  between plaintiff and defendants.

         2.      Plaintiff, Melanie Varner, is a citizen of Michigan, and at all times mentioned

  herein was and is sui juris.

         3.      No defendant is a citizen of or incorporated in Michigan, nor does any defendant


                                                 1
Case 0:19-cv-60094-CMA Document 1 Entered on FLSD Docket 01/10/2019 Page 2 of 11



  have its principal place of business or main office in Michigan, nor do any of the defendants that

  are limited liability companies have any member that is a citizen of the State of Michigan or have

  their principal place of business in Michigan, as more fully alleged hereinafter.

         4.      The following is an overview of the entities involved in the ownership, management

  and operation of the Hyatt Ziva Rose Hall Resort (the “Resort”), and maintaining it to the standards

  of Hyatt Ziva standards:

              A. The Playa Defendants:

                         1) Playa Management USA, LLC is a Delaware limited liability

                             company registered to do business in Florida. Its principal place of

                             business is located in Florida at 1560 Sawgrass Corporate Parkway,

                             Suite 310, Fort Lauderdale, FL 33323. Playa Management USA, LLC

                             is a subsidiary of, and an operational management component in the

                             USA of defendant Playa Hotels & Resorts N.V. Playa Management

                             USA, LLC is owned by defendant Resort Room Sales, LLC., who is

                             its sole member, and who is not a Michigan company, nor do it or its

                             members have their primary place of business there or are citizens there.

                             Playa Management USA, LLC provides overall supervision and control

                             of the management and operation of the Resort, as admitted in its

                             Answer and Affirmative Defense [D.E. 13, ¶21] In the Matter of S.D. v.

                             Playa Hotels and Resorts, B.V., Playa Resorts Management, Hyatt

                             Hotels Corporation, Hyatt Franchising Latin America, LLC, Playa

                             Management USA, LLC, and Playa Hall Jamaican Resort Limited, Civil

                             Action No. 1:17-CV-05076-JBW-RLM, United States District Court for

                             the Eastern District of New York.


                                                   2
Case 0:19-cv-60094-CMA Document 1 Entered on FLSD Docket 01/10/2019 Page 3 of 11



                   2) Resort Room Sales, LLC, is a Delaware limited liability company,

                      with its principal place of business in Delaware or Fairfax, Virginia, but

                      at any rate, not in Michigan. Resort Room Sales, LLC is a subsidiary of

                      and an operational management component in the USA of Playa Hotels

                      & Resorts N.V. Resort Room Sales, LLC is 100 percent owned by

                      Playa Resorts Management, LLC. None of this defendant’s members

                      is a citizen of the State of Michigan or has its or their citizenship or

                      principal place of business in Michigan.

                   3) Playa Resorts Management, LLC is a Delaware limited liability

                      company authorized to do business in Florida, with its principal place

                      of business in Fairfax, Virginia. Playa Resorts Management, LLC is the

                      sole member of Resort Room Sales, LLC. Playa Resorts Management,

                      LLC is a subsidiary of, and an operational management component in

                      the USA of Playa Hotels & Resorts N.V. Playa Resorts Management,

                      LLC is 100 percent owned by Playa H&R Holdings B.V., a foreign

                      corporation, which is 100% owned by Playa Hotels and Resorts N.V.

                      None of this defendant’s members is a citizen of the State of Michigan

                      or has its or their citizenship or principal place of business in Michigan.

                   4) Playa Hotels & Resorts N.V. is a foreign corporation that owns and

                      manages the Resort, along with the other defendants. Playa Hotels &

                      Resorts N.V.’s corporate office and principal place of business is in

                      Amsterdam, Netherlands. Playa Hotels & Resorts N.V. is the

                      corporation that succeeded Playa Hotels & Resorts B.V., which was the

                      corporation in place at the time of plaintiff’s injury. Its Chief Operating


                                            3
Case 0:19-cv-60094-CMA Document 1 Entered on FLSD Docket 01/10/2019 Page 4 of 11



                      Officer and Chief Marketing Officer work through the aforementioned

                      Playa Management USA, Fort Lauderdale offices at Sawgrass

                      Corporate Parkway. Its principal place of business in the USA is not

                      Michigan. Playa Hotels & Resorts N.V. (or its precursor B.V.) signed

                      the franchisee agreement for the Playa Defendants with defendant

                      Hyatt Franchising Latin America, LLC., which is identified in the

                      next lettered subsection below.

                   5) Playa Hall Jamaican Resort Limited, d/b/a the Hyatt Ziva Rose

                      Hall, or as is referred to herein, the Resort, is a company incorporated

                      in Jamaica, with its principal place of business in Jamaica, which

                      owned, managed and operated the Resort at the time plaintiff was

                      injured, and still does. This defendant’s principal place of business in

                      the United States is Florida in this jurisdiction and, at any rate, is not

                      Michigan. Despite Playa Hotels & Resorts N.V. (or its precursor B.V.)

                      having signed the franchise agreement for the Playa Defendants with

                      defendant Hyatt Franchising Latin America, LLC, but in an affidavit

                      filed in In the Matter of S.D. v. Playa Hotels and Resorts, B.V., et al.,

                      supra, [D.E. 17-3, ¶10-11], the Hyatt Defendants’ affiant swears that

                      franchise agreement is directly between Hyatt Franchising Latin

                      America, LLC and this defendant Playa Hall Jamaican Resort Limited.

                   6) The Playa Defendants have interrelated management, officers, directors

                      and ownership with each other.

                   7) The Playa Defendants share in the profits and losses of the Resort.




                                            4
Case 0:19-cv-60094-CMA Document 1 Entered on FLSD Docket 01/10/2019 Page 5 of 11



           B. The Hyatt Defendants:

                    1) Hyatt Franchising Latin America, LLC is a Delaware limited liability

                       company, with its principal place of business in Illinois. Its sole member

                       is Hyatt International Corporation, which is a Delaware corporation

                       with its principal place of business in Illinois. Hyatt Franchising Latin

                       America, LLC’s parent corporation is Hyatt Hotels Corporation. Hyatt

                       Franchising Latin America, LLC franchises Hyatt brands and other

                       proprietary marks throughout Latin America and the Caribbean. Hyatt

                       Franchising granted the right to the Resort to operate the Resort under

                       the Hyatt Ziva licensed brand and other proprietary marks. To protect

                       the franchised brand, the franchisor agreed to the responsibility of

                       enforcing operating safeguards on the franchisee to insure that the

                       Resort would operate the franchise in strict compliance with its systems

                       and operating standards, assuming a partnership or joint venture role

                       with the Resort.

                    2) Hyatt International Corporation is a Delaware corporation with its

                       principal place of business in Illinois.

                    3) Hyatt Hotels Corporation is a Delaware Corporation with its principal

                       place of business in Illinois. Hyatt Hotels Corporation is the parent

                       company for Hyatt Franchising Latin America, LLC.

                    4) The Hyatt Defendants have interrelated management, officers, directors

                       and ownership with each other.




                                              5
Case 0:19-cv-60094-CMA Document 1 Entered on FLSD Docket 01/10/2019 Page 6 of 11



                         5) The Hyatt Defendants share in the profits of the Resort through the

                              franchise agreement and in the losses of the Playa Defendants as

                              shareholders.


         5.      Defendants make up large and diverse hotel company operation, and among other

  things, partner or have a joint venture or common operation to manage and operate the Resort. The

  Playa Defendants and the Hyatt Defendants have what they describe as a strategic relationship

  with each other that provides the Playa Defendants with a range of benefits, including the right to

  operate the Resort in Jamaica under the Hyatt All-Inclusive Resort Brands, and the Playa

  Defendants and Hyatt Defendants have representation on each other’s boards for their various

  interrelated businesses.

         6.      At all times material hereto, the defendants were operating within and/or actively

  and regularly marketing and soliciting business in this district, as well as throughout the world.

  Jurisdiction is proper in this district because the defendants are engaged in substantial and not

  isolated activity within this state, and they are conducting, engaging in, or carrying on business

  ventures in this state, as well as solicitation of business within this state, specifically by way of

  maintaining sales teams and marketing teams here, regularly physically appearing in this

  jurisdiction to solicit business, otherwise advertising here, accepting reservations directly from this

  jurisdiction, as well as accepting reservations from this jurisdiction through their interactive and

  interrelated web sites, allowing Florida travel web sites to post links to their web sites and

  accepting funds from this jurisdiction and making purchases from this jurisdiction for the

  operations of the Resort.

         7.      Specifically, with regard to the defendants, upon information and belief:




                                                    6
Case 0:19-cv-60094-CMA Document 1 Entered on FLSD Docket 01/10/2019 Page 7 of 11



           A. Defendants’ officers, directors and management personnel meet and conduct

              business, not on an isolated basis but regularly in this jurisdiction.

           B. At all times, defendants further subjected themselves to jurisdiction in Florida

              through their websites from which they mutually benefit, which target residents in

              Florida. All defendants benefit from the U.S. websites, and no defendant disclaims

              its operation in and from Florida. Residents of Florida and Michigan are able to use

              their interactive website to book vacations at the Resort, request and receive price

              quotes mailed to their home address or email address, and to enter their zip code

              into the website to obtain a list of travel agents in Florida and Michigan, who sell

              the defendants’ products, including booking for the Resort.

           C. At all times material to this Complaint, defendants purposely availed themselves of

              the privilege of doing business in the State of Florida and by virtue of its substantial

              and systematic business contacts within the State of Florida subjecting themselves

              to this Court’s jurisdiction, by, among other things, buying product for the Resort

              and shipping out of the Port of Miami and Port Everglades.

           D. At all times material hereto, defendants regularly solicited business in the State of

              Florida for travel to their resort facilities, including the Resort.

           E. At all times relevant hereto, defendants sold prepaid, all-inclusive vacation

              packages through one of more of the named defendants, the economic activity from

              which resulted in income generated in the United States, a portion of which remains

              in the United States, and inured to the benefit of the named defendants, with the

              remaining portion of such income transferred or credited to certain financial

              institutions outside of the United States for the benefit of the defendants and the

              operation of the Resort.


                                                 7
Case 0:19-cv-60094-CMA Document 1 Entered on FLSD Docket 01/10/2019 Page 8 of 11



               F. The defendants have availed themselves to, invoked and subjected themselves to

                  the jurisdiction of Courts within this jurisdiction and others in the United States by

                  filing lawsuits as plaintiff, as well as filing for the federal trademark protection of

                  the United States.

               G. All defendants, either directly or through active or apparent agents or alter egos,

                  and as joint adventurers at the time of the injury at the Resort: (a) operated,

                  conducted, engaged in, or carried on a business or business ventures in the State of

                  Florida, and/or had or have offices or agencies in the State; and (b) at all relevant

                  times engaged in substantial and not-isolated activity within the state so as to make

                  them amenable to suit pursuant §48.193(1)(a), F.S., and/or §48.193(2) F.S., and

                  further amenable to service of process.

         8.       Venue is proper in this court pursuant to the Federal Courts Jurisdiction and Venue

  Clarification Act of 2011 which took effect on January 6, 2012, and 28 USC 1391(b)(3) directs

  that venue for both diversity and federal question matters shall fall back to a judicial district “in

  which any defendant is subject to the court’s personal jurisdiction with respect to such action,”

  meaning that where there is jurisdiction over a foreign party, whether a natural person or a

  corporation, there also is venue.

         9.       At all times material to this Complaint, the Resort’s personnel were agents, officers,

  managers, servants, borrowed servants, workers and/or employees of defendants and were acting

  within the course and scope of their authorized official capacity and/or within the course and scope

  of their capacity as agents or servants of the defendants.

         10.      No Release/Waiver/Agreement to Jurisdiction: Mrs. Varner did not sign any

  agreement or registration form, nor was she married to her husband at the time that he may have

  signed any. Regardless of whether she was married at the time any document with any defendant


                                                    8
Case 0:19-cv-60094-CMA Document 1 Entered on FLSD Docket 01/10/2019 Page 9 of 11



  was signed, no one, who signed either for the room she was in or for the wedding had any express

  authority or implied authority from her to agree on her behalf to any release/waiver clause or any

  jurisdiction clause, if any defendant claims that one applies. No one ever communicated to her, at

  any time, that there was any release/waiver clause or a jurisdiction clause included in the wedding

  arrangements or registration form, and she was never asked by anyone at the Resort if her fiance

  had any authority to act on her behalf, nor did she ever indicate to anyone that he had any authority

  act on her behalf to waive any of her rights, to release anyone, or to agree to jurisdiction anywhere

  were she to be injured in Jamaica by any defendant’s negligence. Moreover, the Resort did not

  communicate any warning to plaintiff in any form of communication at any time that any

  agreement or registration form had her giving up any rights, releasing anyone or agreeing to

  jurisdiction.

  Facts of the Case as they Relate to Liability and Damages

          11.     Prior to January 11, 2016, plaintiff’s fiancé, Jon Sipila, purchased a vacation

  package and wedding package from the Resort, with payments made in Michigan to the Resort or

  an agent of the Resort.

          12.     When he and the plaintiff arrived at the Resort, Mr. Sipila registered them.

          13.     Plaintiff was injured on January 11, 2016, the day of her wedding, when she

  slipped and fell at the Resort. Plaintiff was entering her wedding reception, being introduced to all

  of her wedding guests, when she slipped and fell in front of all of her guests due to ice water

  leaking from a cold food station operated and maintained by the Resort.

          14.     Because of the color and texture of the floor and the lighting, plaintiff did not see

  the puddle of water in which she slipped.

          15.     Plaintiff injured her left knee, requiring ACL reconstruction surgery, as well as

  surgery to repair her torn meniscus.


                                                    9
Case 0:19-cv-60094-CMA Document 1 Entered on FLSD Docket 01/10/2019 Page 10 of 11



         16.      Plaintiff’s injuries occurred as a result of, and were proximately caused by the

  careless, negligent conduct of the defendants, and their failure to properly man, maintain, control

  and supervise the cold food station and failure to maintain a safe environment for plaintiff and

  others and failure to maintain the Resort to Hyatt Ziva standards, the defendants’ negligence

  consisting of, inter alia, the following:

               A. Negligently failing to properly man, maintain, control and supervise the cold food

                  station for plaintiff’s reasonable safety and the guests’ reasonable safety in a Resort

                  provided function;

               B. Negligently failing to properly instruct, train and supervise the Resort’s personnel

                  running the catering portion of plaintiffs’ wedding reception;

               C. Negligently failing to properly man the wedding reception with a sufficient number

                  of staff or safety personnel;

               D. Negligently failing to maintain and equip the hotel regarding its guests’ safety, so

                  as to furnish to plaintiff a reasonably safe resort, free from hazards which were

                  recognized or should have been recognized by defendants, causing or likely to

                  cause the serious physical harm to plaintiff and others;

               E. Negligently failing to maintain the premises operated and managed and overseen

                  by defendants in a reasonably safe condition for plaintiff and others;

               F. Negligently failing to have procedures in place to ensure that the cold food station

                  would not leak and cause slip and fall injuries from the leaking ice water;

               G. Negligently failing to exercise the degree of care required under the circumstances.


         17.      The defendants were the cause of the leak, being the ones in control and in charge

  of the leaking cold food station and were thereby on notice of same, and/or the puddle, based on



                                                    10
Case 0:19-cv-60094-CMA Document 1 Entered on FLSD Docket 01/10/2019 Page 11 of 11



  its size, and the defendants’ poor procedures for identifying same, had been present for a sufficient

  amount of time for the defendants to identify the problem and fix it before someone was injured.

         18.     As a result of her injuries, plaintiff suffered and will continue to suffer personal

  injury, pain, inconvenience, economic damages from lost work, emotional distress, medical

  expenses, mental anguish and loss of enjoyment of life, and she will suffer same for the rest of her

  work life and life.

  WHEREFORE, plaintiff demands judgment for damages and court costs against defendants.

         PLAINTIFF DEMANDS A TRIAL BY JURY.

         Dated this 10th day of January, 2019.

                                                        Respectfully Submitted,

                                                        PETER M. COMMETTE, P.A.
                                                        Attorney for Plaintiff
                                                        1323 Southeast 3rd Avenue
                                                        Fort Lauderdale, FL 33316
                                                        954-764-0005 Fax: 954-764-1478
                                                        Primary Email: PMC@commettelaw.com
                                                        Secondary Email: PMCommette@aol.com
                                                        Secondary Email: Paralegal1@commettelaw.com

                                                 By:    /s Peter M. Commette, Esq.
                                                        PETER M. COMMETTE, ESQ.
                                                        FBN# 350133




                                                  11
